DETAILED ACTION
	Claims 16-30 are currently pending. Claims 16-30 are maintained in rejection despite Applicant’s arguments/remarks filed 07/08/2022. A response to Applicant’s arguments can be found at the end of this Office Action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meers et al. (US 2014/0013291 A1).
Referring to Claim 16: Meers discloses a device (105) for determining at least one measurement value related to a location and/or at least one movement variable of a track-bound vehicle (Para. [0169]), the device 
being configured for implementing different safety integrity levels (Para. [0267] and [00268]);
being configured to fulfill a highest safety integrity level (“SIL4”) of said different safety integrity levels in terms of hardware and software so that the highest safety integrity level can be achieved (Para. [0007] and [0268]);
being configured such that one safety integrity level of said different safety integrity levels can be specified for the device (Para. [0084], [0094] and [0268]); and 
being configured to calculate a confidence interval that is dependent on said specified safety integrity level for the at least one measurement value or for at least one of the measurement values (Para. [0105]).

Referring to Claim 17: Meers discloses a device, wherein the device is configured to enable the safety integrity level (e.g., “SIL4”) to be specified by hardware and/or software (Para. [0084] and [0268]).

Referring to Claim 18: Meers discloses a device, wherein the safety integrity level is specified for the device by way of a corresponding configuration, parameterization, or setting (Para. [0094] and [0268]).

Referring to Claim 19: Meers discloses a device, which comprises a controller (104) connected for communication with the device (105) and for specifying the safety integrity level for the device (Para. [0263]) (Fig. 1).

Referring to Claim 20: Meers discloses a device, wherein the safety integrity level can be specified for the device dynamically during an ongoing operation of the device (Para. [0144], [0145], [0164] and [0294-0296]).

Referring to Claim 21: Meers discloses a device, wherein the safety integrity level is to be specified for the device (105) on an application-dependent and/or a situation-dependent basis (Para. [0007] and [0263]) (Fig. 1).

Referring to Claim 22: Meers discloses a device, wherein the device is configured to output (107) the at least one measurement value and the confidence interval calculated for the device to a controller of a train control system (Para. [0267-0268]) (Fig. 1).

Referring to Claim 23: Meers discloses a train control system, comprising at least one device according to claim 16 (Para. [0267-0268]) (Fig. 1).

Regarding the instant claimed steps of method claims 24-30, note that the operation of the prior structure of claims 16-22, respectively, inherently requires the method steps as claimed.

Response to Arguments
The Applicant argues that Meers is designed to achieve the highest SIL, i.e., SIL4, with the highest confidence levels and is silent with regard to using the same device for applications with a lower SIL. The Examiner responds that while Meers describes "an extreme case, the SIL4 safety integrity level" (para. [0007]) and further that "a goal may be to achieve an SIL4 level . . . with extremely high confidence levels" (para. [0268]), this does not prevent Meers from being used for other applications with a lower SIL. Rather, Meers teaches that input unit 104 may be used to define a “goal” (Para. [0267]), and goes on to state, “For instance, a goal may be to achieve an SIL4 level” (Para. [0268]). Thus, Meers teaches an input unit 104 that is configured for inputting different goals, such as different SIL levels. If there was only one possible goal, i.e., always achieving SIL4, then there would be no point in using an input unit to define goals. Further, Meers states that "the algorithms can usefully serve several applications out of the list quoted [in para. 0094]" (para. [0095]). Thus, Meers suggests adaptability to different applications and safety integrity levels. In the alternative, the Examiner deems it would be an obvious modification to adapt the system for lower safety integrity levels. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617